On Petition for a Rehearing.
Howk, C. J.
The appellant asks a rehearing of this cause upon the ground that we erred in holding that the motion in arrest of judgment, having been made after the rendition of judgment, came too late, and therefore presented no question for our decision. It is claimed that we mistook the record on this point, but in this we think appellant is mistaken. If, however, we were in error, it is certain that a rehearing would be of no service to the appellant. A motion in arrest calls in question the sufficiency of the complaint after verdict. In this case the appellant was the plaintiff below, and if we were to hold his complaint bad that would only be another reason for affirming the judgment. But where, as in this case, the only issue for trial is formed by an answer in general denial of the complaint, and the finding or verdict is for the defendant, the plaintiff’s motion in arrest, even if made at the proper timo, will present no questiou for the decision either of the circuit court or of this court.
We have shown conclusively, in the principal opinion, that the bill of exceptions was not filed within the time given by the court beyond the term, and was therefore no part of the record. -
The petition for a rehearing is overruled, with costs.